[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Reese, Slip Opinion No. 2016-Ohio-8471.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8471
              THE STATE OF OHIO, APPELLEE, v. REESE, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Reese, Slip Opinion No. 2016-Ohio-8471.]
Court of appeals’ judgment reversed on the authority of State v. Gonzales, and
        cause remanded to trial court for further proceedings.
(No. 2016-0656—Submitted December 20, 2016—Decided December 30, 2016.)
             APPEAL from the Court of Appeals for Muskingum County,
                          No. CT2015-0046, 2016-Ohio-1591.
                                     _______________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Gonzales, ___ Ohio St.3d ___, 2016-Ohio-8319, ___ N.E.3d ___, and this
cause is remanded to the trial court for further proceedings consistent with our
decision in Gonzales.
        O’CONNOR, C.J., and PFEIFER, LANZINGER, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
        O’DONNELL, J., dissents.
                           SUPREME COURT OF OHIO




                              _________________
       D. Michael Haddox, Muskingum County Prosecuting Attorney, and Gerald
V. Anderson II, Assistant Prosecuting Attorney, for appellee.
       Barnhart Law Office, L.L.C., and Robert B. Barnhart, for appellant.
                              _________________




                                        2